Citation Nr: 0319845	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-15 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for a rash.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a left knee 
condition.

6.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 until April 
1998.  Her claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In May 2000, 
the Board remanded the case to the RO to schedule the veteran 
for a hearing.  The RO notified the veteran that her hearing 
was scheduled for July 15, 2002; however, the veteran failed 
to appear with no explanation provided and no indication that 
she wished to reschedule.  

In a March 2003 decision, the Board denied the veteran's 
claims of entitlement to service connection for otitis media, 
pansinusitis, mid-back pain, left hip pain, and a left foot 
disorder as well as entitlement to an increased evaluation 
for the veteran's service-connected mechanical low back pain. 

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), the Board attempted to 
develop the record on its own with respect to the remaining 
issues as set forth in the "The Issues" portion of this 
decision by requesting that the veteran be afforded 
appropriate VA examinations.  It does not appear, however, 
that those instructions were followed.  In fact, it is 
unclear as to whether the examinations were actually 
scheduled, or whether the veteran reported, for the 
examinations.  Therefore, the Board will now remand the case 
to the RO so that the veteran can be scheduled for 
appropriate VA examinations to address whether her claimed 
disabilities on appeal are related to service. 




REMAND

The veteran claims that she suffers from irritable bowel 
syndrome, an anxiety disorder, a rash, a disability involving 
her knees, and a disability involving her cervical spine.  
Before the Board can adjudicate these claims, however, 
additional action by the RO is necessary.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims under the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  In doing so, 
the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied.  

2.  The RO should determine whether the 
veteran was scheduled for VA examinations 
at the VA Medical Center in Charleston, 
SC in connection with the Board's May 
2003 request, and whether the veteran 
reported for such examinations.  If so, 
the RO should obtain the reports of such 
examinations and add them to the evidence 
of record.  In connection with this 
request, the RO should determine the 
veteran's correct address of record and 
ensure that any notice sent to the 
veteran regarding the examinations were 
sent to the veteran's correct address.

3.  If the RO determines that the veteran 
was not scheduled for the VA examinations 
referenced above, the veteran should be 
afforded a VA gastrointestinal 
examination to determine whether she 
suffers from a gastrointestinal disorder 
as a result of service.  The claims 
folder should be provided to the examiner 
for his or her review in connection with 
the examination, and all necessary tests 
and evaluations should be performed.  The 
examiner should state whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
suffers from gastrointestinal disorder, 
to include irritable bowel syndrome, and 
if so, whether it is at least as likely 
as not that it is related to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether she suffers from an anxiety 
disorder as a result of service.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination, and all 
necessary tests and evaluations should be 
performed.  The examiner should state 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran suffers from an anxiety 
disorder, and if so, whether it is at 
least as likely as not that it is related 
to service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

5.  The veteran should be afforded a VA 
dermatological examination to determine 
whether she suffers from a rash as a 
result of service.  The claims folder 
should be provided to the examiner for 
his or her review in connection with the 
examination, and all necessary tests and 
evaluations should be performed.  The 
examiner should state whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
suffers from a rash, and if so, whether 
it is at least as likely as not that it 
is related to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

6.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether she suffers from disabilities 
involving the cervical spine and knees as 
a result of service.  The claims folder 
should be provided to the examiner for 
his or her review in connection with the 
examination, and all necessary tests and 
evaluations should be performed.  The 
examiner should state whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
suffers from a disability of the cervical 
spine or either knee, and if so, whether 
it is at least as likely as not that any 
such disability is related to service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

7.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  Any further action to comply 
with the notice and duty to assist 
provisions of the VCAA, which is deemed 
necessary should be accomplished. 

8.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



